Exhibit 10.4

 

EXECUTION VERSION

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT, dated as of May 25, 2016 (this “Agreement”), is made and
entered into by and among JBG/Operating Partners, L.P., a Delaware limited
partnership (“Jaguar”), and each of the stockholders of New York REIT, Inc., a
Maryland corporation (the “Company”) that are listed on Schedule A hereto (each
a “Stockholder” and, collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, New York Recovery Operating Partnership, L.P., a Delaware limited
partnership and the operating partnership of the Company (the “Operating
Partnership” and together with the Company, the “Giants Parties”), JBG
Properties Inc., a Maryland corporation (“Jaguar Properties”), JBG/Operating
Partners, L.P. (together with Jaguar Properties, the “Jaguar Management
Entities”) and the Jaguar Properties affiliates listed on Schedule A thereto
(the “Jaguar Funds” and together with Jaguar Management Entities, the “Jaguar
Parties”) are entering into a Master Combination Agreement (the “Master
Combination Agreement”), pursuant to which, among other things, the Jaguar
Parties will contribute certain real property interests to, and certain Jaguar
Parties will merge with and into, the Company, the Operating Partnership and/or
their respective subsidiaries;

 

WHEREAS, in connection with the contributions and mergers described above, the
Master Combination Agreement provides for, among other things, the issuance of
shares of Giants Common Stock and common units of limited partnership interest
(“OP Units”) of the Operating Partnership to the Jaguar Parties or their
designees pursuant to the terms and subject to the conditions of the Master
Combination Agreement;

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Master Combination Agreement;

 

WHEREAS, as of the date hereof, each Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 promulgated under the Exchange Act) of the
number of shares of Giants Common Stock set forth across from such Stockholder’s
name on Schedule A attached hereto (with respect to each Stockholder, such
Stockholder’s “Existing Shares” and, together with any shares of Giants Common
Stock acquired after the date hereof, whether upon the exercise of options, the
redemption of OP Units, conversion of convertible securities or otherwise, such
Stockholder’s “Shares”); and

 

WHEREAS, as an inducement and a condition to entering into the Master
Combination Agreement, Jaguar has required that each Stockholder agrees, and the
Stockholders have agreed (solely in their respective capacities as a holder of
its Shares), to enter into this Agreement.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.                                      Agreement to Vote; Irrevocable Proxy;
Etc.

 

(a)                                 Agreement to Vote. Subject to the terms and
conditions hereof, each Stockholder hereby irrevocably and unconditionally
agrees that, from and after the date hereof and until the Termination Date (as
defined in Section 5 below), at any meeting of the holders of Giants Common
Stock, however called, or in connection with any written consent of the holders
of Giants Common Stock, such Stockholder shall (x) appear (in person or by
proxy) at such meeting or otherwise cause all of such Stockholder’s Shares to be
counted as present thereat for purposes of calculating a quorum and respond to
any other request by the Company for written consent, if any, and (y) vote (or
cause to be voted) such Stockholder’s Shares, to the extent entitled to vote
thereon, (i) in favor of (A) approval of the Equity Issuance and the other
transactions contemplated by the Master Combination Agreement and (B) any other
matter that is determined by the board of directors of the Company as necessary
for the consummation of the Equity Issuance and the other transactions
contemplated by the Master Combination Agreement and (ii) against the following
actions: (A) any Takeover Proposal or (B) any other action involving the Company
or any Giants Subsidiary that would reasonably be expected to impede, interfere
with, materially delay, materially postpone, or impair the ability of the
Company to consummate the Equity Issuance or any other transaction contemplated
by the Master Combination Agreement. Subject to the terms and conditions hereof,
no Stockholder shall enter into any agreement or understanding with any Person
prior to the termination of this Agreement to vote in any manner inconsistent
herewith. Subject to the terms and conditions hereof, the obligations of each
Stockholder specified in this Section 1(a) shall not be affected by the
commencement, public proposal, public disclosure or other communication to the
Company of any Takeover Proposal prior to the Termination Date.

 

(b)                                 Irrevocable Proxy. Each Stockholder hereby
revokes any and all previous proxies and powers of attorney granted with respect
to such Stockholder’s Shares, and no Stockholder shall grant any subsequent
proxy or power of attorney with respect to such Stockholder’s Shares, except as
set forth in this Agreement or required by a Letter of Transmittal. Solely in
the event of a failure by a Stockholder to (i) be counted as present (in person
or by proxy) or (ii) consent or vote such Stockholder’s Shares in accordance
with the requirements of Section 1(a), such Stockholder hereby grants, or agrees
to cause the applicable record holder to grant, a proxy appointing Jaguar, any
designee of Jaguar and each of Jaguar’s officers, with full power of
substitution and resubstitution, as such Stockholder’s attorney-in-fact and
proxy, for and in such Stockholder’s name, to be counted as present, vote,
express consent or dissent with respect to such Stockholder’s Shares for the
purposes set forth in Section 1(a). The proxy granted by each Stockholder
pursuant to this Section 1(b) is, subject to the last sentence of this
Section 1(b), irrevocable and is coupled with an interest, in accordance with
Section 2-507(d) of the Maryland General Corporation Law, and is granted in
order to secure such Stockholder’s performance under this Agreement and also in
consideration of Jaguar entering into this Agreement and the Master Combination
Agreement. The proxy granted by each Stockholder shall be automatically revoked
upon the valid termination of this Agreement in accordance with Section 5.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Restriction on Transfer. From the date of
this Agreement until the Termination Date and except as otherwise contemplated
in the Master Combination Agreement, no Stockholder shall (i) sell, transfer,
pledge, encumber, assign or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
pledge, encumbrance, assignment or other disposition of, or limitation on the
voting rights of, any of such Stockholder’s Shares (any such action, a
“Transfer”), (ii) deposit any of such Stockholder’s Shares into a voting trust
or enter into a separate voting agreement with respect to such Stockholder’s
Shares, (iii) take any action that would (1) cause any representation or
warranty of such Stockholder contained herein to become untrue or incorrect, in
each case, in any material respect, or (2) reasonably be expected to have the
effect of preventing such Stockholder from performing his obligations under this
Agreement or (iv) commit or agree to take any of the foregoing actions. Any
action taken in violation of the foregoing sentence shall be null and void ab
initio. Notwithstanding the foregoing, each Stockholder may make Transfers of
Shares by will, for estate or tax planning purposes, for charitable purposes or
as charitable gifts or donations; provided that, each transferee agrees in
writing to be bound by the terms of this Agreement applicable to such
Stockholder and to hold such Shares subject to all the terms and provisions of
this Agreement to the same extent as such terms and provisions bound such
Stockholder; provided, further, however, that nothing herein shall prohibit a
Stockholder from redeeming any OP Units or LTIP Units in accordance with a
written agreement entered into between the Company and such Stockholder, the OPP
Termination Agreement and/or Partnership Agreement, provided that any shares of
Giants Common Stock issued upon such redemption shall constitute Shares for all
purposes of this Agreement. If any involuntary Transfer of any of the Shares
shall occur, the transferee (which term, as used herein, shall include the
initial transferee and any and all subsequent transferees of the initial
transferee) shall take and hold such Shares subject to all of the restrictions,
liabilities and rights under this Agreement, which shall continue in full force
and effect until the Termination Date.

 

(d)                                 Additional Shares. Each Stockholder hereby
agrees, during the term of this Agreement, to promptly notify Jaguar of any new
Shares acquired by such Stockholder, if any, after the execution of this
Agreement. Any such Shares shall be subject to the terms of this Agreement as
though owned by such Stockholder on the date of this Agreement. In the event of
a stock split, stock dividend or distribution, or any change in the Giants
Common Stock by reason of any split-up, reverse stock split, recapitalization,
combination, reclassification, reincorporation, exchange of shares or the like,
the terms “Existing Shares” and “Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received in such transaction.

 

(e)                                  Ownership Interest. Nothing contained in
this Agreement shall be deemed to vest in Jaguar, any of the Persons identified
in Section 1(b) or any other Person any direct or indirect ownership or
incidence of ownership of or with respect to, or pecuniary interest in, any of
the Shares. All rights, ownership and economic benefits of and relating to, and
pecuniary interest in, the Shares shall remain vested in and belong to the
applicable Stockholder, and none of Jaguar, the Persons identified in
Section 1(b) or any other Person shall have any power or authority to direct any
Stockholder in the voting or disposition of any of the Shares, except as
otherwise expressly provided in this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.                                      Representations and Warranties of the
Stockholders. Each Stockholder hereby represents and warrants to Jaguar, as of
the date hereof, solely with respect to himself, as follows:

 

(a)                                 Authorization; Validity of Agreement;
Necessary Action. Such Stockholder has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder, and, assuming this Agreement constitutes a valid
and binding obligation of Jaguar, constitutes a valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar Laws, now or hereafter in effect, affecting
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

(b)                                 Shares. Such Stockholder’s Existing Shares
are owned beneficially and/or of record by such Stockholder, as set forth on
Schedule A attached hereto. Such Stockholder’s Existing Shares constitute all of
the shares of Giants Common Stock owned of record or beneficially by such
Stockholder, and, except for such Stockholder’s Existing Shares, such
Stockholder does not beneficially own or have any right to acquire (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) any shares
of Giants Common Stock or any securities convertible into shares of Giants
Common Stock (other than pursuant to any option, stock award or similar
compensation plan adopted by the Company). Such Stockholder has the voting
power, sole power of disposition, sole power to issue instructions with respect
to the matters set forth in Section 1 hereof and power to agree to all of the
matters set forth in this Agreement with respect to each of such Stockholder’s
Existing Shares as set forth on Schedule A, attached hereto, subject to
applicable federal securities Laws, the organizational documents of the Company
and the terms of this Agreement and the Master Combination Agreement.

 

(c)                                  No Conflicts. The execution and delivery of
this Agreement by such Stockholder do not, and the performance of the terms of
this Agreement by such Stockholder will not, (i) require the consent or approval
of any other Person pursuant to any agreement, obligation or instrument binding
on such Stockholder or his properties or assets, (ii) except as may otherwise be
required by federal securities Laws, conflict with or violate any Law applicable
to such Stockholder or pursuant to which any of his properties or assets are
bound or (iii) violate any other agreement to which such Stockholder is a party,
including any voting agreement, stockholders agreement, irrevocable proxy or
voting trust. Such Stockholder’s Existing Shares are not, with respect to the
voting or transfer thereof, subject to any other agreement, including any voting
agreement, stockholders agreement, irrevocable proxy or voting trust.

 

(d)                                 Spousal Consent. If Stockholder is an
individual and the Shares constitute community property or otherwise require
spousal approval in order for this Agreement to be a legally valid and binding
obligation of Stockholder, this Agreement has been duly executed and delivered
by Stockholder’s spouse and, assuming this Agreement constitutes a valid and
binding obligation of Jaguar, constitutes a valid and binding obligation of
Stockholder’s spouse,

 

4

--------------------------------------------------------------------------------


 

enforceable against such spouse in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar Laws, now or hereafter in effect, affecting creditors’ rights
generally and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(e)                                  Absence of Litigation. There is no Action
pending against, or, to the knowledge of such Stockholder, threatened against or
affecting, such Stockholder or any of its Affiliates or any of their respective
properties or assets (including the Shares beneficially owned by such
Stockholder) at Law or in equity that could reasonably be expected to impair or
adversely affect the ability of such Stockholder to perform such Stockholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

 

(f)                                   Acknowledgment. Such Stockholder
understands and acknowledges that Jaguar is entering into the Master Combination
Agreement in reliance upon such Stockholder’s execution, delivery and
performance of this Agreement.

 

3.                                      Representations and Warranties of
Jaguar. Jaguar hereby represents and warrants to each Stockholder, as of the
date hereof, as follows:

 

(a)                                 Organization. Jaguar is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the Delaware.

 

(b)                                 Corporate Authorization; Validity of
Agreement; Necessary Action. Jaguar has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Jaguar, and, assuming this Agreement
constitutes a valid and binding obligation of the Stockholders, constitutes a
valid and binding obligation of Jaguar, enforceable against Jaguar in accordance
with its terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency or other similar Laws, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)                                  No Conflicts. The execution and delivery of
this Agreement by Jaguar do not, and the performance of the terms of this
Agreement by Jaguar will not, (i) require Jaguar to obtain the consent or
approval of, or make any filing with or notification to, any Governmental
Entity, (ii) require the consent or approval of any other Person pursuant to any
agreement, obligation or instrument binding on Jaguar or its properties or
assets, (c) except as may otherwise be required by federal securities Laws,
conflict with or violate any Law applicable to Jaguar or pursuant to which any
of its or any of its Subsidiaries’ properties or assets are bound or
(iii) violate any other material agreement to which Jaguar or any of its
Subsidiaries is a party.

 

4.                                      Further Assurances. From time to time,
(i) each Stockholder, at the Company’s request and expense and without further
consideration, and (ii) the Company, at a Stockholder’s request and expense and
without further consideration, shall execute and deliver such additional

 

5

--------------------------------------------------------------------------------


 

documents and take all such further lawful action as may be reasonably necessary
or desirable to consummate and make effective the transactions contemplated by
this Agreement.

 

5.                                      Termination. This Agreement shall
automatically terminate, and no party shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no further
force or effect with no liability on the part of any party hereto upon the
earliest to occur of (a) the Closing, (b) the valid termination of the Master
Combination Agreement in accordance with its terms and (c) at the option of any
Stockholder, the execution or granting of any amendment, modification, change or
waiver with respect to the Master Combination Agreement subsequent to the date
of this Agreement without the consent of such Stockholder that (1) results in
any material increase or material change in the form of any consideration paid
thereunder by Giants, the Operating Partnership or their respective subsidiaries
or (2) results in a material change in the property or assets contributed to, or
in the businesses being merged into, Giants, the Operating Partnership or their
respective subsidiaries not otherwise contemplated by the Master Combination
Agreement in effect on the date hereof (any such date shall be referred to
herein as the “Termination Date”). Nothing in this Section 5 shall relieve any
party of liability for breach of this Agreement prior to the termination of this
Agreement pursuant to its terms.

 

6.                                      Costs and Expenses. All costs and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

 

7.                                      Amendment and Modification. This
Agreement may be amended, modified and supplemented in any and all respects only
by written agreement executed and delivered by each of the respective parties.
No provision of this Agreement may be waived, discharged or terminated other
than by an instrument in writing signed by the party against whom the
enforcement of such waiver, discharge or termination is sought, except that this
Agreement may be terminated as set forth in Section 5.

 

8.                                      Notices. All notices, requests, demands,
claims and other communications which are required or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given
(i) when received if delivered personally; (ii) when transmitted if transmitted
by e-mail of a pdf attachment; and (iii) the Business Day after it is sent, if
sent for next day delivery by reliable overnight delivery service (with proof of
service), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), addressed as follows (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 8):

 

If to Jaguar, to:

 

JBG/Operating Partners, L.P.

4445 Willard Avenue, Suite 400

Chevy Chase, Maryland 20815

Attention:           W. Matthew Kelly

E-mail: mkelly@jbg.com

 

6

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

 

Hogan Lovells LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004
Attention: David W. Bonser, Esq.

 

If to Michael Happel, to:

 

c/o New York REIT, Inc.
405 Park Avenue
New York, New York
Attention:           Michael Happel
E-mail: mhappel@nyrt.com

 

with copies to (which shall not constitute notice):

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Phone: (212) 969-3000

Fax: (212) 969-2900

Attention:           Steven L. Lichtenfeld, Esq.

 

If to William M. Kahane, to:

 

c/o AR Global Investments, LLC
405 Park Avenue
New York, New York 10022

Phone: 212-415-6503

 

with copies to (which shall not constitute notice):

 

AR Global Investments, LLC

405 Park Avenue

New York, New York 10022

Phone: (212) 415-6516

Attention:           Jesse Charles Galloway

 

-and-

 

7

--------------------------------------------------------------------------------


 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Phone: (212) 969-3000

Attention:           Steven L. Lichtenfeld, Esq.

 

9.                                      Interpretation. When a reference is made
in this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”

 

10.                               Counterparts. This Agreement may be executed
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or by e-mail of a pdf attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.                               Entire Agreement; No Third Party
Beneficiaries. This Agreement (together with the Master Combination Agreement
and the Confidentiality Agreements) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder. This Agreement is intended to create a contractual relationship among
each Stockholder and Jaguar, and is not intended to create, and does not create,
any agency, partnership, joint venture or any like relationship among any of the
parties hereto. Without limiting the generality of the foregoing, none of the
Stockholders or Jaguar, by entering into this Agreement, intends to form a
“group” for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable Law with each other or any other stockholder of
the Company.

 

12.                               Severability. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application
thereof to any person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be negotiated in good faith by Jaguar and
any affected Stockholder in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

13.                               Specific Performance; Remedies Cumulative.

 

(a)                                 Specific Performance. The parties hereto
agree that irreparable damage would occur in the event any provision of this
Agreement was not performed in accordance with the terms hereof and that the
parties shall be entitled to seek the remedy of specific performance of the
terms hereof, in addition to any other remedy at law or equity.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Remedies Cumulative. All rights, powers and
remedies provided under this Agreement or otherwise available in respect hereof
at law or in equity shall be cumulative and not alternative, and the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

 

14.                               Governing Law. This Agreement shall be
governed and construed in accordance with the Laws of the State of Maryland
without giving effect to the principles of conflicts of law thereof.

 

15.                               Assignment. Except as set forth in
Section 1(c), neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 

16.                               Consent to Jurisdiction.

 

(a)                                 Each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Maryland and to the jurisdiction of the United States District Court for the
State of Maryland, for the purpose of any Action (whether based on contract,
tort or otherwise), directly or indirectly, arising out of or relating to this
Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof, and each of the parties
hereto hereby irrevocably agrees that all claims in respect to such Action may
be heard and determined exclusively in any Maryland state or federal court.

 

(b)                                 Each of the parties hereto (i) irrevocably
consents to the service of the summons and complaint and any other process in
any other Action relating to the transactions contemplated by this Agreement, on
behalf of itself or its property, by personal delivery of copies of such process
to such party and nothing in this Section 16 shall affect the right of any party
to serve legal process in any other manner permitted by Law, (ii) consents to
submit itself to the personal jurisdiction of any United States federal court
located in the State of Maryland or any Maryland state court in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iv) agrees that it will not bring any Action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than any United
States federal court located in the State of Maryland or any Maryland state
court. Each of the Stockholders and Jaguar agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

 

17.                               WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE OUT OF OR
RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY, ARISING

 

9

--------------------------------------------------------------------------------


 

OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR
THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF. EACH OF THE PARTIES HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 17.

 

18.                               Negotiated Terms. The provisions of this
Agreement are the result of negotiations between the parties. Accordingly, this
Agreement shall not be construed in favor of or against any party by reason of
the extent to which the party or any of his or its professional advisors
participated in its preparation.

 

19.                               Action in Stockholder Capacity Only. The
parties acknowledge and agree that this Agreement is entered into by each
Stockholder solely in his capacity as the record and/or beneficial owner of such
Stockholder’s Shares and nothing in this Agreement shall restrict or limit in
any respect any action taken by such Stockholder in his capacity as a director
or officer of the Company or any Giants Subsidiary. The taking of any action (or
failure to act) by any Stockholder in his capacity as an officer or director of
the Company or any Giants Subsidiary will in no event be deemed to constitute a
breach of this Agreement.

 

20.                               Stockholder Obligations Several and Not Joint.
The obligations of each Stockholder hereunder shall be several and not joint and
no Stockholder shall be liable for any breach of the terms of this Agreement by
the other Stockholder.

 

21.                               Documentation and Information. Each
Stockholder (i) consents to and authorizes the publication and disclosure by
Jaguar and the Company of such Stockholder’s identity and holdings of the
Shares, and the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement, disclosure document required by Law,
rule or regulation in connection with the Equity Issuance or any other
transaction contemplated by the Master Combination Agreement (and, with respect
to any other press release or similar announcement, authorizes publication and
disclosure of such information if the Stockholder has given prior consent to
such press release or other announcement) and (ii) agrees as promptly as
practicable to give to Jaguar and the Company any information reasonably related
to the foregoing as either may reasonably require for the preparation of any
such disclosure documents. As promptly as practicable, each Stockholder shall
notify Jaguar and the Company of any required corrections with respect to any
written information supplied by such Stockholder specifically for use in any
such disclosure document, if and to the extent such Stockholder becomes aware
that any have become false or misleading in any material respect.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Jaguar and each of the Stockholders have caused this
Agreement to be signed by their respective officers or other authorized Person
thereunto duly authorized as of the date first written above.

 

 

 

STOCKHOLDERS:

 

 

 

/s/ Michael A. Happel

 

Michael A. Happel

 

 

 

/s/ William M. Kahane

 

William M. Kahane

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

JBG/OPERATING PARTNERS, L.P.

 

 

 

By:

/s/ W. Matthew Kelly

 

Name: W. Matthew Kelly

 

Title: Executive Vice President and Assistant Secretary

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Stockholder

 

Existing Shares

 

Michael A. Happel

 

43,000

 

William M. Kahane

 

403,247

 

 

--------------------------------------------------------------------------------